 

Case 1:18-cv-08783-NRB Document 157 Filed 04/12/21 Page1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL RAPAPORT and MICHAEL
DAVID PRODUCTIONS, INC.,

Plaintiffs,

-against- Case No. 1:18-CV-08783
BARSTOOL SPORTS, INC., ADAM SMITH,
KEVIN CLANCY, ERIC NATHAN and
DAVID PORTNOY,

DECLARATION OF JACOB VEGA

Defendants.

BARSTOOL SPORTS, INC.,
Counterclaimant,
-against-

MICHAEL RAPAPORT and MICHAEL
DAVID PRODUCTIONS, INC,

Cross-Defendants.

DECLARATION OF JACOB VEGA

I, Jacob Vega declare as follows:
1. I am an associate in the law firm of King & Ballow and counsel for Plaintiffs, Michael
Rapaport and Michael David Productions, Inc. (“Plaintiffs”), in the above-captioned matter. I
submit this declaration in support of Plaintiffs’ Motion for Reconsideration. The information
contained in this Declaration is based upon my personal knowledge. If called as a witness in this

action, I could and would testify to the contents of this declaration.
Case 1:18-cv-08783-NRB Document 157 Filed 04/12/21 Page 2 of 3

2. I personally have personally recorded or overseen the recording of each of the copies of
videos appearing below as attachments.

3. Submitted separately to the Court as Attachment I is a true and accurate recording of the
video titled “Meet the Fact That Will Bring Down Barstool Sports,” available at
https://www.youtube.com/watch?v=qNfegLiM WtE, Bates numbered as RAP024089.

4, Submitted separately to the Court as Attachment 2 is a true and accurate recording of the
video titled “‘Who Muted Who?’ Live From Dave's Pool - June 9, 2020,” available at
https://www.youtube.com/watch?v=agjtWNglOu8, Bates numbered as RAP024090. |

5. Submitted separately to the Court as Attachment 3 is a true and accurate recording of the
video titled “Meet the Fact That Will Bring Down Barstool Sports,” available at
https://www.youtube.com/watch?v=AO_GTorCVwQ, Bates numbered as RAP024091.

6. Attached hereto as Attachment 4 is a true and accurate copy of the article titled, “Kmarko
to Minihane: I've made 6 mistakes in 11 years,” available at
https://www. barstoolsports.com/blog/25492 1 4/kmarko-to-minihane-ive-made-6-mistakes-in-11-
years, downloaded by a colleague at my direction, which I have personally reviewed, on April 12,

2021 bearing Bates number RAP024092.
Case 1:18-cv-08783-NRB Document 157 Filed 04/12/21 Page 3 of 3

 

 

 

I declare under the penalties of perjury under 28 U.S.C. § 1746 that the foregoing is true

and correct.

Dated: April 12, 2021

 

BY: _ Ode 2a
Jacob Vega
King & Ballow

315 Union Street, Suite 1100
Nashville, Tennessee 37201
(615)726-5432
jvega@kingballow.com
